DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–6 is/are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02 October 2020 and 21 May 2021 were filed before the mailing of a first Office Action on the merits.  The submissions comply with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings were received on 04 June 2020.  These drawings are acceptable.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: METHOD FOR MANUFACTURING LITHIUM-CONTAINING COMPLEX PHOSPHATE ELLIPTICAL PARTICLES.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1–6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "wherein each of the first particle and the second particle comprises a major diameter and a minor diameter in an upper surface observed with a microscope." It is unclear if the phrase "in an upper surface observed with a microscope" is further limiting only "a minor diameter" or both "a major diameter and a minor diameter."
Claims 2 and 3 are directly or indirectly dependent from claim 1 and include all the limitations of claim 1. Therefore, claims 2 and 3 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "wherein each of the first particle and the second particle comprises a major diameter and a minor diameter in an upper surface observed with a microscope." It is unclear if the phrase "in an upper surface observed with a microscope" is further limiting only "a minor diameter" or both "a major diameter and a minor diameter."
Claims 5 and 6 are directly or indirectly dependent from claim 1 and include all the limitations of claim 1. Therefore, 5 and 6 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1–6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Miwa et al. (US 2017/0338489 A1, hereinafter Miwa).
Regarding claim 1, Miwa discloses a manufacturing method of a positive electrode active material comprising:
a step of mixing a lithium compound, a phosphorus compound, and water to form a first mixed solution (see mixed solution A, [0311]);
a step of adjusting pH by adding a first aqueous solution to the first mixed solution to form a second mixed solution (see ammonia water, [0312]);
a step of mixing an iron(II) compound with the second mixed solution to form a third mixed solution (see mixed solution C, [0315]); and
a step of heating the third mixed solution under a pressure higher than or equal to 0.1 MPa and lower than or equal to 2 MPa at a highest temperature higher than 150° C. and lower than or equal to 250° C. to form a fourth mixed solution (TABLE 2, [0316]),
wherein the positive electrode active material comprises a plurality of particles comprising a first particle and a second particle (FIGS. 38A–39B, [0334]),
wherein pH of the third mixed solution is more than or equal to 3.5 and less than or equal to 5.0 (TABLE 2, [0315]),
wherein each of the first particle and the second particle is a lithium-containing complex phosphate comprising one or more of iron, nickel, manganese, and cobalt (see lithium iron phosphate, [0326]),
wherein each of the first particle and the second particle comprises a major diameter and a minor diameter in an upper surface observed with a microscope (FIGS. 38A–39B, [0334]),
wherein the major diameters of the first particle and the second particle are substantially parallel to each other (FIGS. 38A–39B, [0334]),
Miwa does not explicitly disclose:
wherein the major diameter of the first particle is two to six times larger than the minor diameter of the first particle and
the minor diameter of the first particle is more than or equal to 20 nm and less than or equal to 130 nm, and
wherein a median value of particle diameters of the plurality of particles obtained with use of laser diffraction and scattering method is more than or equal to 500 nm and less than or equal to 6 μm.
The positive electrode active material of Miwa is produced by an identical process as the claimed positive electrode active material as detailed above. Therefore, the positive electrode active material of Miwa inherently possesses the claimed major diameter, minor diameter, and median value of particle diameters.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See also In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971). See also Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934).
Regarding claim 2, Miwa discloses all claim limitations set forth above and further discloses a manufacturing method of a positive electrode active material:
wherein the positive electrode active material has an olivine structure (see lithium iron phosphate, [0326]).
Regarding claim 3, Miwa discloses all claim limitations set forth above and further discloses a manufacturing method of a positive electrode active material:
wherein the positive electrode active material is represented by LiFePO4 (see lithium iron phosphate, [0326]).
Regarding claim 4, Miwa discloses a manufacturing method of a positive electrode active material comprising:
a step of mixing a lithium compound, a phosphorus compound, and water to form a first mixed solution (see mixed solution A, [0311]);
a step of adjusting pH by adding a first aqueous solution to the first mixed solution to form a second mixed solution (see ammonia water, [0312]);
a step of mixing an iron(II) compound with the second mixed solution to form a third mixed solution (see mixed solution C, [0315]); and
a step of heating the third mixed solution under a pressure higher than or equal to 0.1 MPa and lower than or equal to 2 MPa at a highest temperature higher than 150° C. and lower than or equal to 250° C. to form a fourth mixed solution (TABLE 2, [0316]),
wherein the positive electrode active material comprises a plurality of particles comprising a first particle and a second particle (FIGS. 38A–39B, [0334]),
wherein pH of the third mixed solution is more than or equal to 3.5 and less than or equal to 5.0 (TABLE 2, [0315]),
wherein each of the first particle and the second particle is a lithium-containing complex phosphate comprising one or more of iron, nickel, manganese, and cobalt (see lithium iron phosphate, [0326]),
wherein each of the first particle and the second particle comprises a major diameter and a minor diameter in an upper surface observed with a microscope (FIGS. 38A–39B, [0334]),
wherein the major diameters of the first particle and the second particle are substantially parallel to each other (FIGS. 38A–39B, [0334]),
Miwa does not explicitly disclose:
wherein the major diameter of the first particle is two to six times larger than the minor diameter of the first particle and
the minor diameter of the first particle is more than or equal to 20 nm and less than or equal to 130 nm, and
wherein a median value of particle diameters of the plurality of particles obtained with use of laser diffraction and scattering method is more than or equal to 500 nm and less than or equal to 6 μm, and
wherein a specific surface area is more than or equal to 18 m2/g and less than or equal to 50 m2/g.
The positive electrode active material of Miwa is produced by an identical process as the claimed positive electrode active material as detailed above. Therefore, the positive electrode active material of Miwa inherently possesses the claimed major diameter, minor diameter, median value of particle diameters, and specific surface area.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See also In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971). See also Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934).
Regarding claim 5, Miwa discloses all claim limitations set forth above and further discloses a manufacturing method of a positive electrode active material:
wherein the positive electrode active material has an olivine structure (see lithium iron phosphate, [0326]).
Regarding claim 6, Miwa discloses all claim limitations set forth above and further discloses a manufacturing method of a positive electrode active material:
wherein the positive electrode active material is represented by LiFePO4 (see lithium iron phosphate, [0326]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1–3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Futamura (US 2012/0237426 A1).
Regarding claim 1, Futamura discloses a manufacturing method of a positive electrode active material comprising:
a step of mixing a lithium compound, a phosphorus compound, and water to form a first mixed solution (see mixed solution A, [0036]);
a step of adjusting pH by adding a first aqueous solution to the first mixed solution to form a second mixed solution (see acidic, [0042]);
a step of mixing an iron(II) compound with the second mixed solution to form a third mixed solution (see mixed solution B, [0038]); and
a step of heating the third mixed solution under a pressure higher than or equal to 0.1 MPa and lower than or equal to 100 MPa at a highest temperature higher than 100° C and lower than or equal to 350° C to form a fourth mixed solution (see heated, [0043]),
wherein the positive electrode active material comprises a plurality of particles comprising a first particle and a second particle (FIG. 8, [0119]),
wherein pH of the third mixed solution is more than or equal to 3.5 and less than or equal to 5.0 (see acidity, [0042]),
wherein each of the first particle and the second particle is a lithium-containing complex phosphate comprising one or more of iron, nickel, manganese, and cobalt (see lithium iron phosphate, [0052]),
wherein each of the first particle and the second particle comprises a major diameter and a minor diameter in an upper surface observed with a microscope (FIG. 8, [0119]),
wherein the major diameters of the first particle and the second particle are substantially parallel to each other (FIG. 8, [0119]),
wherein the major diameter of the first particle is two to six times larger than the minor diameter of the first particle (FIG. 8, [0119]) and
the minor diameter of the first particle is more than or equal to 20 nm and less than or equal to 130 nm (FIG. 8, [0119]), and
wherein a median value of particle diameters of the plurality of particles obtained with use of laser diffraction and scattering method is more than or equal to 500 nm and less than or equal to 6 μm (FIG. 8, [0119]).
Although Futamura does not explicitly disclose a range of higher than or equal to 0.1 MPa and lower than or equal to 2 MPa, Futamura does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
Although Futamura does not explicitly disclose a range of higher than 100° C and lower than or equal to 350° C, Futamura does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
Regarding claim 2, Futamura discloses all claim limitations set forth above and further discloses a manufacturing method of a positive electrode active material:
wherein the positive electrode active material has an olivine structure (see olivine-type lithium iron phosphate, [0052]).
Regarding claim 3, Futamura discloses all claim limitations set forth above and further discloses a manufacturing method of a positive electrode active material:
wherein the positive electrode active material is represented by LiFePO4 (see lithium iron phosphate, [0050]).

Claim(s) 4–6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Futamura (US 2012/0237426 A1) in view of Yuasa et al. (US 2012/0183839 A1, hereinafter Yuasa).
Regarding claim 4, Futamura discloses a manufacturing method of a positive electrode active material comprising:
a step of mixing a lithium compound, a phosphorus compound, and water to form a first mixed solution (see mixed solution A, [0036]);
a step of adjusting pH by adding a first aqueous solution to the first mixed solution to form a second mixed solution (see acidic, [0042]);
a step of mixing an iron(II) compound with the second mixed solution to form a third mixed solution (see mixed solution B, [0038]); and
a step of heating the third mixed solution under a pressure higher than or equal to 0.1 MPa and lower than or equal to 100 MPa at a highest temperature higher than 100° C and lower than or equal to 350° C to form a fourth mixed solution (see heated, [0043]),
wherein the positive electrode active material comprises a plurality of particles comprising a first particle and a second particle (FIG. 8, [0119]),
wherein pH of the third mixed solution is more than or equal to 3.5 and less than or equal to 5.0 (see acidity, [0042]),
wherein each of the first particle and the second particle is a lithium-containing complex phosphate comprising one or more of iron, nickel, manganese, and cobalt (see lithium iron phosphate, [0052]),
wherein each of the first particle and the second particle comprises a major diameter and a minor diameter in an upper surface observed with a microscope (FIG. 8, [0119]),
wherein the major diameters of the first particle and the second particle are substantially parallel to each other (FIG. 8, [0119]),
wherein the major diameter of the first particle is two to six times larger than the minor diameter of the first particle (FIG. 8, [0119]) and
the minor diameter of the first particle is more than or equal to 20 nm and less than or equal to 130 nm (FIG. 8, [0119]), and
wherein a median value of particle diameters of the plurality of particles obtained with use of laser diffraction and scattering method is more than or equal to 500 nm and less than or equal to 6 μm (FIG. 8, [0119]).
Although Futamura does not explicitly disclose a range of higher than or equal to 0.1 MPa and lower than or equal to 2 MPa, Futamura does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
Although Futamura does not explicitly disclose a range of higher than 100° C and lower than or equal to 350° C, Futamura does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
Futamura does not explicitly disclose:
wherein a specific surface area is more than or equal to 18 m2/g and less than or equal to 50 m2/g.
Yuasa discloses a positive electrode active material (1, [(0024]) having a specific surface area is more than or equal to 18 m2/g and less than or equal to 50 m2/g to balance the resistance and electron conductivity of the electrode (see olivine cathode material, [(0026]). Futamura and Yuasa are analogous art because they are directed to lithium-containing complex phosphate. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the positive electrode active material of Futamura with the specific surface area of Yuasa in order to balance the resistance and electron conductivity of the electrode.
Regarding claim 5, modified Futamura discloses all claim limitations set forth above and further discloses a manufacturing method of a positive electrode active material:
wherein the positive electrode active material has an olivine structure (see olivine-type lithium iron phosphate, [0052]).
Regarding claim 6, modified Futamura discloses all claim limitations set forth above and further discloses a manufacturing method of a positive electrode active material:
wherein the positive electrode active material is represented by LiFePO4 (see lithium iron phosphate, [0050]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miwa (US 10,985,369 B2) and Miwa (US 2021/0226216 A1) are continuations of application No. 15/586,341, which was published as US 2017/0338489 A1 to Miwa and cited above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725